Title: To Thomas Jefferson from Albert Gallatin, 5 October 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        [on or before 5 Oct. 1808]
                  
                  In the case of the Hampden & Sidney, for which permission had been granted by Govr. Langdon, the affidavits do not appear to me to justify the detention.
                  In the case of the Unanimous there is no affidavit whatever; but only Banks’s information. This however is one of Govr. Sullivan’s permissions for 2000 barrels. I believe flour to be cheaper in Boston than Richmond. The only ground on which this vessel can be detained is unusual shipment; & then it will be on the principle that we will disregard Govr. Sullivan’s certificates.
                  The President will be pleased to decide.
                  
                     A. G.
                  
               